Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 1 of 59




                                                                DA00370
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 2 of 59




                                                                DA00371
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 3 of 59




                                                                DA00372
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 4 of 59




                                                                DA00373
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 5 of 59




                                                                DA00374
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 6 of 59




                                                                DA00375
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 7 of 59




                                                                DA00376
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 8 of 59




        EXHIBIT 10




                                                                DA00377
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 9 of 59




                                                                DA00378
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 10 of 59




                                                                 DA00379
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 11 of 59




                                                                 DA00380
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 12 of 59




                                                                 DA00381
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 13 of 59




                                                                 DA00382
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 14 of 59




                                                                 DA00383
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 15 of 59




                                                                 DA00384
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 16 of 59




                                                                 DA00385
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 17 of 59




                                                                 DA00386
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 18 of 59




                                                                 DA00387
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 19 of 59




                                                                 DA00388
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 20 of 59




                                                                 DA00389
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 21 of 59




         EXHIBIT 11




                                                                 DA00390
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 22 of 59




                                                                 DA00391
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 23 of 59




                                                                 DA00392
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 24 of 59




                                                                 DA00393
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 25 of 59




                                                                 DA00394
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 26 of 59




                                                                 DA00395
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 27 of 59




                                                                 DA00396
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 28 of 59




                                                                 DA00397
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 29 of 59




                                                                 DA00398
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 30 of 59




                                                                 DA00399
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 31 of 59




                                                                 DA00400
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 32 of 59




                                                                 DA00401
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 33 of 59




                                                                 DA00402
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 34 of 59




                                                                 DA00403
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 35 of 59




                                                                 DA00404
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 36 of 59




                                                                 DA00405
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 37 of 59




                                                                 DA00406
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 38 of 59




                                                                 DA00407
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 39 of 59




                                                                 DA00408
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 40 of 59




                                                                 DA00409
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 41 of 59




                                                                 DA00410
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 42 of 59




                                                                 DA00411
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 43 of 59




                                                                 DA00412
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 44 of 59




                                                                 DA00413
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 45 of 59




                                                                 DA00414
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 46 of 59




                                                                 DA00415
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 47 of 59




                                                                 DA00416
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 48 of 59




                                                                 DA00417
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 49 of 59




                                                                 DA00418
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 50 of 59




                                                                 DA00419
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 51 of 59




                                                                 DA00420
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 52 of 59




                                                                 DA00421
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 53 of 59




                                                                 DA00422
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 54 of 59




                                                                 DA00423
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 55 of 59




                                                                 DA00424
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 56 of 59




                                                                 DA00425
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 57 of 59




                                                                 DA00426
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 58 of 59




                                                                 DA00427
Case 19-11781-LSS   Doc 372-7   Filed 12/05/19   Page 59 of 59




                                                                 DA00428
